Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
Claims 1, 3-4, 6-11 allowed.
With respect to claims 1, 3-4, 6-11, the allowability resides in the overall structure of the device as recited in independent claim 1 and at least in part because of claimed limitations:
a plurality of shafts passing through the supporting blocks, each of the first hinge blocks and each of the second hinge blocks have two sliding slots disposed symmetrically, and the two adjacent shafts respectively pass through the two adjacent supporting blocks, and are inserted into the two sliding slots of one of the first hinge blocks and the two sliding slots of one of the second hinge blocks
The aforementioned limitations in combination with all remaining limitations of claim 1 are believed to render said claim 1 and all claims dependent therefrom patentable over the art of record.
None of the cited references teach nor suggest the above noted limitations of claim 1 in combination with the remaining limitations.
Regarding claim 1, Kato (US 20180059740 A1) teaches a foldable electronic device, comprising: 

a first casing (2, fig 1a); 
a second casing (3, fig 1a); 
a hinge structure (4) disposed between the first casing and the second casing and connecting the first casing and the second casing (fig 1a), wherein the hinge structure comprises: 

a plurality of supporting blocks (17, 18, 21, figs 3, 5) arranged side by side between the first casing and the second casing (figs 3, 5); 

a plurality of first hinge blocks (27, 28, figs 3, 5) arranged on one side of the supporting blocks (bottom left), wherein the two adjacent supporting blocks are connected to each other through one of the first hinge blocks (17 and 21 are connected through 27, while 18 and 21 are connected through 28, see fig 5), 

a plurality of second hinge blocks (23, 24) arranged on the other side of the supporting blocks (top right), wherein the two adjacent supporting blocks are connected to each other through one of the second hinge blocks (fig 5), 

a foldable display (5, fig 1a) comprising a first bonding portion (5a) secured to the first casing (2), a second bonding portion (5b) secured to the second casing (3), and a foldable portion (portion of 5 that overlaps with 4) located between the first bonding portion and the second bonding portion (fig 1a).

However Kato fails to teach that the first hinge blocks rotatably and slidably connect the supporting blocks;
and the second hinge blocks rotatably and slidably connect the supporting blocks;
and a plurality of shafts passing through the supporting blocks, each of the first hinge blocks and each of the second hinge blocks have two sliding slots disposed symmetrically, and the two adjacent shafts respectively pass through the two adjacent supporting blocks, and are inserted into the two sliding slots of one of the first hinge blocks and the two sliding slots of one of the second hinge blocks

Yeom (US 20170277225 A1) teaches first hinge blocks (101) rotatably and slidably (paragraph 0079] recites ‘The first mounting hole 111 enables a sliding shaft in cooperation with the first mounting hole 111 to rotate about an axis of the sliding shaft and enables the sliding shaft to slide along a direction perpendicular to the direction of the first straight line’, see also fig 7) connect the supporting blocks (102, 103, fig 23);
and the second hinge blocks (104) rotatably and slidably connect the supporting blocks (since fig 20 has the same shape as fig 7)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by Yeom into the device of Kato. The ordinary artisan would have been motivated to modify Kato in the above manner for the purpose of increasing flexibility of the hinge (Kato [0082]).

Regarding the above noted limitations, each instance of Yeom 101 is not aligned with the instance of 104 that corresponds to it. The shaft that runs through the sliding slot of 101 does not run through the sliding slot of 104. The sliding slots are not disposed symmetrically.

Park (US 20180275715 A1) fig 5 shows element 220 as sliding slots that are aligned, but they are not part of a first and second hinge block.

Chen (US 9677308 B1) fig 2 shows elements 31, 32, 41, 42 as sliding slots that are aligned, but the shafts that pass through them do not pass through the supporting blocks (50). Chen (US 20210216103 A1) fig 4 has a similar situation.

Hsu (US 20160370828 A1) figs 1-4 do teach a hinge structure further comprises a plurality of shafts (91, 92, fig 2), and the shafts pass through the supporting blocks (100, 200), each of the first hinge blocks (600) and each of the second hinge blocks (700) have two sliding slots (63, 64, 83, 84, 85, 86, fig 3) disposed symmetrically, and the two adjacent shafts respectively pass through the two adjacent supporting blocks (fig 4), and are inserted into the two sliding slots of one of the first hinge blocks and the two sliding slots of one of the second hinge blocks (figs 1-4). 

Although Hsu teaches the above noted limitations in isolation, it would not have been obvious to modify Yeom in such a manner. It would also not make sense to have Hsu as a secondary reference instead of Yeom since the supporting blocks are on the outside of the first and second hinge blocks in Hsu, contrary to claim 1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS R BURTNER whose telephone number is (571)272-0966.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DOUGLAS R BURTNER/             Examiner, Art Unit 2841                                                                                                                                                                                           
/ROCKSHANA D CHOWDHURY/             Primary Examiner, Art Unit 2841